Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are now pending in the application under prosecution and have been examined.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. 
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
The first instance of all acronyms or abbreviation should be spelled out for clarity, whether or not considered well known in the art.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0095720 (Biles et al) in view of US 2005/0044539 (Liebenow).

With respect to claims 21, 27, and 35, Biles teaches processor in non-volatile memory device, comprising: a non-volatile memory comprising a plurality of data lines having corresponding data, and a plurality of code lines having instruction sets for performing different operations, each of the instruction sets comprising a plurality of sequentially-executable instructions for performing one of the different operations (information processor for executing a program comprising a plurality of separate program instructions comprising processing logic operable to individually execute said separate program instructions of said program; said separate program instructions configured into individual ones of said plurality of functional units to perform particular processing operations associated with one or more processing stages of said combined operation) [Abstract; Par. 0012-0014; Par. 0055-0057]. Biles teaches accelerated execution as respective combined operations on an accelerator comprising a plurality of functional units where individual ones of said functional units being configurable to perform particular processing operations associated with one or more stages of said combined operations, i.e.,  analysis of operation to be used and reused by the accelerator such that most frequently appearing operations can be used to select the computational primitives that are mapped onto the functional units of the accelerator [Par. 0076-0077]; but fails to specifically teach a processor configured to order instruction sets most frequently used relative to each other and to perform the different operations in a sequence on the corresponding data for each of the data lines to produce a result, wherein during the sequence, the processor is configured to reorder the operations based on the order of the instruction sets. However, Liebenow teaches method, apparatus, and system for optimized processor performance to optimize instruction sets needed to execute a program code wherein sets of pre-determined instruction sets are selected based on a frequency of operations, and tuning the instruction sets to optimize more frequently used operations [Abstract; Par. 0011-0013; Par. 0054]. Therefore, it would have been obvious to one having at least ordinary skill in the art before the effective filing of the application to combine the program execution of Biles with the instruction set reordering of Liebenow in order to ensure that the order of execution of one or more instruction sequences, containing dependency on one or more individual instructions, receives priority during the development of the frequency distribution, as taught by Liebenow (Par. 0008). The combination is proper because Liebenow teaches prioritizing the most frequently used instructions, a representation of the frequency of operations performed, which may be similar in content and organization to a histogram, being a frequency distribution of operations and frequencies considered instructions that occur within loops that may be executed multiple times [Par. 0008].

With respect to claims 22 and 36,  the combination Liebenow and Biles suggest the processor in memory device, wherein the at least one processing unit is further configured to power down other processing units of the at least one processing unit not identified for use during the sequence (developing frequency distribution representing the frequency of operations performed by the code sequence resulting in executable size and a reduced number of memory cycles required to execute a given program) [Par. 0056]. 

With respect to claims 23 and 37,  the combination Liebenow and Biles suggest the processor in memory device, wherein the plurality of non-volatile memory units and the at least one processing unit comprise components arranged on an integrated circuit (determining the frequency of operations performed in the code sequence to develop a histogram representing the frequency of operations performed, the instruction having a value or bit symbol used to select the desired instruction set from a set of pre-determined instruction sets) [Liebenow’s Par. 0048; Par. 0058].

With respect to claims 24, 28, and 38,  the combination Liebenow and Biles suggest the processor in memory device, wherein the processor is further configured to maintain in the memory a queue comprising information indicating the most frequently used instruction sets relative to each other (arrange the instruction in registers) [Liebenow Par. 0011].

With respect to claims  25 and 39,   the combination Liebenow and Biles suggest the processor in memory device, wherein the queue comprises an identifier stored for each of the instruction sets (determining the frequency of operations performed in the code sequence to develop a histogram representing the frequency of operations performed, the instruction having a value or bit symbol used to select the desired instruction set from a set of pre-determined instruction sets) [Liebenow’s Par. 0048; Par. 0058].

With respect to claims 26 and 40,   the combination Liebenow and Biles suggest the processor in memory device, wherein the queue comprises a usage value stored for identifying, for each of the instruction sets, a frequency of use of the instruction set (determining the frequency of operations performed in the code sequence to develop a histogram representing the frequency of operations performed, the instruction having a value or bit symbol used to select the desired instruction set from a set of pre-determined instruction sets) [Liebenow’s Par. 0048; Par. 0058].

With respect to claim  29,   the combination Liebenow and Biles suggest the processor in memory device, wherein the processor is further configured to retrieve, during the sequence, the information from the queue.

With respect to claim 30,  the combination Liebenow and Biles suggest the processor in memory device, wherein the information comprises a plurality of usage values, each usage value indicating how often a corresponding one of the instruction sets is used to perform an operation on data (determining the frequency of operations performed in the code sequence to develop a histogram representing the frequency of operations performed, the instruction having a value or bit symbol used to select the desired instruction set from a set of pre-determined instruction sets) [Liebenow’s Par. 0048; Par. 0058].

With respect to claim 31,  the combination Liebenow and Biles suggest the processor in memory device, wherein the information comprises a plurality of identifiers corresponding to the code lines (determining the frequency of operations performed in the code sequence to develop a histogram representing the frequency of operations performed, the instruction having a value or bit symbol used to select the desired instruction set from a set of pre-determined instruction sets) [Liebenow’s Par. 0048; Par. 0058].

With respect to claim 32,  the combination Liebenow and Biles suggest the processor in memory device, wherein the queue further comprises an optimization window for providing a plurality of identifiers arranged based on the most frequently used instruction sets relative to each other (assigning bit representation to identify the register used less or most frequently) [Liebenow’s Par. 0010].

With respect to claim 33,  the combination Liebenow and Biles suggest the processor in memory device, wherein the processor is further configured to store the result of each of the different operations in a dedicated portion of the data line for which the operation was performed (determining the frequency of operations performed in the code sequence to develop a histogram representing the frequency of operations performed, the instruction having a value or bit symbol used to select the desired instruction set from a set of pre-determined instruction sets) [Liebenow’s Par. 0048; Par. 0058].

With respect to claim 34,  the combination Liebenow and Biles suggest the processor in memory device, wherein the processor is further configured to reorder the operations periodically (modify the histogram to consider instructions that occur within loops that may get executed multiple times) [Liebenow’s Par. 0059-0060].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150074675 (QI) teaches method includes receiving a sequence of instructions, identifying redundant flag-register based dependency of the instructions, and re-ordering the instructions without being restricted by the redundant flag-register based dependency.
R. G. Dimond, O. Mencer and W. Luk, "Combining Instruction Coding and Scheduling to Optimize Energy in System-on-FPGA," 2006 14th Annual IEEE Symposium on Field-Programmable Custom Computing Machines, 2006, pp. 175-184.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136